Citation Nr: 0401470	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  00-12 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of antinucleation of 
bilateral testicular dermoid/epidermoid cysts and bilateral 
orchioplexy with chronic testicular pain.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. Cryan, Counsel



INTRODUCTION

The veteran had active service from July 1991 to October 1991 
and from January 1996 to June 1999.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO.  

In the veteran's June 2000 Substantive Appeal, he requested a 
personal hearing before a Veterans Law Judge at the RO.  In 
September 2003 correspondence to the veteran, the RO inquired 
as to whether the veteran still wanted to wait for a hearing 
or wanted the appeal sent to the Board as soon as possible.  

The veteran responded that he wanted the appeal sent to the 
Board as soon as possible.  In this regard, the Board finds 
that the veteran withdrew his request for a hearing before a 
Veterans Law Judge at the RO.  

During the pendency of this appeal, entitlement to special 
monthly compensation was granted based on loss of use of a 
creative organ.  The RO found that the evidence showed that 
the veteran had an absence of sperm, creating a loss of 
procreative functioning.  

(This appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if further action is 
required on his part.)  



REMAND

Historically, the RO issued a rating decision in June 1999 
which granted service connection for residuals of 
antinucleation of bilateral testicular dermoid/epidermoid 
cysts and bilateral orchioplexy with chronic testicular pain.  
An initial rating of 10 percent was assigned effective on the 
effective date of service connection.  The veteran appealed 
the initial 10 percent rating assigned.  

The veteran asserts that he has constant, severe pain as well 
as nerve damage in the testicles and groin area.  
Specifically, the veteran reported that he felt constant 
discomfort and trouble sleeping, that he must sleep with his 
legs braced apart with pillows to alleviate the pain.  The 
veteran described a constant tugging and squeezing feeling in 
his groin area.  

In addition, the veteran asserts that a separate rating is 
warranted for removal of both testicles.  The veteran 
reported that the surgeries that he underwent for removal of 
cysts has resulted in the reduction in size of the testicles.  
In addition, the veteran believes that a separate rating for 
scars is also for application.  

Since the most recent surgery in March 2000, the veteran has 
been afforded VA examinations in June 2000 and again in 
January 2002.  

In contrast to the veteran's assertions, the examiners 
indicated that the veteran's condition had improved.  Neither 
examiner addressed the veteran's complaints of pain in the 
groin and testicle area.  Moreover, the level of nerve damage 
in the groin and testicle area was also not addressed in 
either VA examination.  

The United States Court of Appeals for Veterans Claims 
(Court), has stated that the duty to assist claimants in 
developing the facts pertinent to their claims may, under 
appropriate circumstances, include a duty to conduct a 
thorough and contemporaneous medical examination.  Proscelle 
v. Derwinski, 2 Vet.App. 629, 632 (1992); Green v. Derwinski, 
1 Vet.App. 121, 124 (1991).  

In Addition, the VA duty to assist includes the conduct of VA 
examination where the record does not adequately reveal the 
current state of the claimant's disability.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992) citing Schafrath V. 
Derwinski, 1 Vet.App. 589, 595 (1991).  

As such, the veteran should be afforded another VA 
examination to address the veteran's complaints of testicular 
and groin pain, nerve damage and scars.  In light of the need 
for another VA examination, all pertinent treatment records 
should be obtained and associated with the claims file.  

The Board notes that the statutes governing assistance to 
claimants and the benefit of the doubt were amended during 
the pendency of the veteran's appeal with the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. § § 3.102, 3.156(a), 3.159 and 3.326 (2003).  
Except as specifically noted, the new regulations are 
effective on November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims (Court), 
interpreted the VCAA to require that the VA has a duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to substantiate the claims, to provide notice of 
the veteran's responsibility to provide evidence, and to 
provide notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO must therefore make certain that all necessary 
development and required assistance to the veteran per the 
directives of VCAA and Quartuccio is completed before 
returning the case to the Board.  

Finally, as noted hereinabove, the veteran withdrew his 
request for a Travel Board hearing at the RO.  However, the 
Board finds that it is unclear as to whether the veteran 
wants some other type of hearing such as a hearing before a 
Hearing Officer at the RO.  Since the case is remanded to the 
RO for further development of the record, the issue of 
whether the veteran desires a hearing should be clarified.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
service-connected residuals of 
antinucleation of bilateral testicular 
dermoid/epidermoid cysts and bilateral 
orchioplexy with chronic testicular pain, 
not previously identified.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature, extent, and manifestations of the 
service-connected residuals of 
antinucleation of bilateral testicular 
dermoid/epidermoid cysts and bilateral 
orchioplexy with chronic testicular pain.  
All indicated x-rays and laboratory tests 
should be completed.  The claims file, to 
include all evidence added to the record 
pursuant to this REMAND, should be made 
available to the examiner prior to the 
examination.  The examiner should 
determine the level of pain in the 
testicle and groin area, as well as the 
extent of nerve damage and scarring.  

3.  The RO also should take appropriate 
steps to contact veteran in order to 
clarify if he desires a personal hearing 
before a Hearing Officer at the RO.  

4.  Following completion of the 
development requested hereinabove, the RO 
must undertake to review the veteran's 
claims.  The RO in this regard must ensure 
that all notification and development 
action required by the VCAA and Quartuccio 
is completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




